IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40265
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSÉ A. FUENTES,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. M-97-CR-19-1
                       --------------------
                         October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges

PER CURIAM:*

     José A. Fuentes appeals his conviction on charges of

conspiracy to possess with intent to distribute cocaine and

conspiracy to import cocaine into the United States.   Fuentes’s

sole argument on appeal is that the district court committed

reversible error when it excluded a radio advertisement receipt

that corroborated Fuentes’s testimony that his purpose for

traveling to Texas and Mexico was to search for his brother and

not to purchase cocaine.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-40265
                                  -2-

     We review a district court’s evidentiary rulings for abuse

of discretion.     See United States v. Sharpe, 193 F.3d 852, 867

(5th Cir. 1999), cert. denied, 120 S. Ct. 1202 (2000).    If the

district court abused its discretion, we look to determine

whether the error was harmless or whether it is reversible

because it affects the substantial rights of a party.     See United

States v. Humphrey, 104 F.3d 65, 70 (5th Cir. 1997); FED. R. EVID.

103(a).   An error affects a defendant’s substantial rights if it

“had substantial and injurious effect or influence in determining

the jury’s verdict.”     United State v. Mann, 161 F.3d 840, 865

(5th Cir. 1998) (internal quotation marks and citation omitted),

cert. denied, 526 U.S. 1117 (1999).

     Even if the exclusion of the receipt was in error, a

question we do not answer here, its exclusion was harmless.

There was significant testimony from several witnesses, including

the Government’s main witness, Eduardo Quintanilla, that Fuentes

went to Texas and Mexico to look for his brother.    The receipt

was merely cumulative of that testimony and is unlikely to have

had any effect, much less a substantial and injurious one, on the

jury’s conclusion that Fuentes made the trip to purchase cocaine.

Given the cumulative nature of the receipt, its exclusion was

harmless.   See United States v. Ramirez, 174 F.3d 584, 589-90

(5th Cir. 1999).    The judgment of the district court is AFFIRMED.